Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This action is responsive to correspondence filed on October 26, 2018.
Claims 1-20 are currently pending.  Claims 1-20 have been amended.  Entry of this amendment is accepted and made of record.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 41 in Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of the claim is unclear.  The full claim appears to be the preamble leaving no body with active limitations.  There is no clear distinction between the preamble and the body of the claims.  It will be advantageous and clearer if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
Appropriate correction is required.
For examination on the merits the claim will be interpreted as best understood.
Regarding claim 12, the language of the claim is unclear.  The full claim appears to be the preamble leaving no body with active limitations.  There is no clear distinction between the preamble and the body of the claims.  It will be advantageous and clearer if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
Appropriate correction is required.
For examination on the merits the claim will be interpreted as best understood.
Claims 1-12 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2008/0056329)(hereinafter Smith).
Regarding claim 1, Smith teaches a sample container (container) (see paragraph 0036) which is configured to receive a biological sample (blood/blood products/plasma) (see paragraph 0064), which bears at a region of an outer surface thereof a frozen-solid indicator substance (heat fusible indicator material) (see paragraphs 0044, 0048 and 0064), the melting temperature of which is -26 ºC (lies the claimed range of -20 ºC. to -140 ºC) (see paragraph 0092).
	As for the limitation of the device receiving a cryopreserved biological sample, the container as taught by Smith is capable of being applied to receiving a cryopreserved biological sample. 
Regarding claim 2, Smith further teaches a region bearing the frozen-solid indicator substance comprising a coating (coating) (104) (see Figures 4-5 and paragraphs 0040 and 0043-044).
Regarding claim 6, Smith further teaches the indicator substance applied on the outer surface being obtained by frozen-solid drops of the indicator substance (solid beads) (see paragraph 0069).
Regarding claim 13, Smith teaches a method for producing a sample container (container) which is configured for a temperature monitoring of a biological sample (blood/blood products/plasma), comprising providing a sample container (container) for receiving a biological sample (blood/blood products/plasma) (see paragraphs 0036 and 0064); and applying an indicator substance (heat fusible indicator material) (see paragraphs 0044, 0048 and 0064), the melting temperature of which is -26 ºC (lies the claimed range of -20 ºC. to -140 ºC) (see paragraph 0092), on a region of an outer surface of the sample container (container) in a liquid state; and freezing the applied indicator substance (heat fusible indicator material) (see paragraph 0069).
As for the limitation of the device receiving a cryopreserved biological sample, the container as taught by Smith is capable of being applied to receiving a cryopreserved biological sample. 
Regarding claim 17, Smith teaches a method for temperature monitoring of a cryopreserved biological sample, comprising the steps: a) providing a sample container according to claim 1, Smith further teaches b) determining whether a change in arrangement of the indicator substance performed by temporarily exceeding the melting temperature or threshold temperature at which a viscosity of melted indicator substance undershoots a specific target value has taken place (liquified indicator material travels along wick 110 to viewing window 108) (see paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of McLellan et al. (US 2012/0027045) (hereinafter McLellan).
Regarding claim 3, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the region bearing the frozen-solid indicator substance comprising a mirroring.
McLellan teaches the region bearing the indicator substance comprising a mirroring (micro-mirror) (see paragraph 0344).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the region bearing the frozen-solid indicator substance as taught by Smith with a mirror as taught by McLellan.  One would be motivated to make this combination in order to detect a temperature change by determining a change of the intensity of light or the angle of light reflected from the mirror element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Barsan et al. (DE 102005041495)(hereinafter Barsan). 
Regarding claim 4, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the region bearing the frozen-solid indicator substance comprising an electrode arrangement.
Barsan teaches the region bearing the frozen-solid indicator substance (material layer) (18) comprising an electrode arrangement (electrodes) (14,16) ( “[t]he first and second measuring surfaces 15 . 17 are for a reader on the temperature sensor 10 freely accessible, so that capacitive changes of the material layer or changes in the electrical resistance of the material layer 18 over the electrodes 14 . 16 can be measured.”) (see Figure 1 and Description, page 4, lines 37 through page 4, lines 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Smith with the frozen-solid indicator substance comprising an electrode arrangement as taught by Barsan.  One would be motivated to make this combination in order to provide a temperature sensor that is easy to manufacture, can be built inexpensively,  is permanently functional, easy to install,  has some flexibility in terms of mounting and does not need a power source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cooperman et al. (US 4163427) (hereinafter Cooperman).
Regarding claim 7, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach several different indicator substances, having different melting temperatures which lie in each case in a range from -20 C. to -140.degree. C., being applied at different regions of the outer surface of the sample container.
Cooperman teaches several different indicator substances (indicator spot) (52), having different melting temperatures (see column 4, lines 8-19 and lines 40-51), being applied at different regions (see Figure 4, each individual bubble (70) located at a different individual region along adhesive (72)) of the outer surface of the sample container (blood container) (see column 2, lines 25-33, lines 49-54, column 4, line 34 through column 5, line 6 and Figures 4-5b) .
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator substance as taught by Smith with several different indicator substances, having different melting temperatures, being applied at different regions of the outer surface of the sample container as taught by Cooperman. One would be motivated to make this combination in order to provide a user with an indication that not only the sample that once was frozen has thawed but also to what temperature or temperature range it thawed.  
However, Smith as modified by Cooperman does not explicitly teach the different melting temperature which lie in each case in a range from -20 ºC. to -140 ºC.
Although, Smith as modified by Cooperman does not explicitly teach the different melting temperature which lie in each case in a range from -20 ºC. to -140 ºC, having a particular range, absent any criticality, is only considered to be the “preferred” or “optimum” temperature range that a person having ordinary skill in the art before the effective filing date of the claimed invention was made would have been able to determine using routine experimentation based, among other things, on the particular sample to be stored, etc. In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, one would be motivated to select the particular materials with different melting temperatures within the particular temperature range in order to preserve the particular cryogenic biological sample.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Loeschner et al. (WO 2007/054160)(hereinafter Loeschner).
Regarding claim 8, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the sample container being a cryogenic tube.
	Loeschner teaches a sample container being a cryogenic tube (see page 1, paragraph 1 through page 3, paragraph 5, page 5, paragraphs 2-3  and page 9, paragraphs 4-5).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sample container as taught by Smith to be a cryogenic tube as taught by Loeschner. Smith teaches the container for receiving blood, blood products and plasma. Loeschner teaches a cryogenic tube for receiving blood and blood products.  One would be motivated to make this combination in order to provide a container recognized in the art to successfully preserve blood and blood products. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Loeschner as applied to claim 8 above, in further view of Cooperman. 
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
However, Smith as modified by Loeschner does not explicitly teach a) several different indicator substances which differ in terms of their melting temperatures being applied in each case in a form of frozen-solid drops in rows with respect to one another on a receiving cylinder of the cryogenic tube, and b) the indicator substances are arranged offset to one another in an axial direction of the cryogenic tube.
Cooperman teaches several different indicator substances (indicator spot) (52) which differ in terms of their melting temperatures (see column 4, lines 8-19 and lines 40-51), being applied in each case in a form of frozen-solid drops (bubble) (70) in a row (see Figure 4) of the outer surface of the sample container (blood container) (see column 2, lines 5-33, lines 49-54, column 4, line 34 through column 5, line 6 and Figures 4-5b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator substance as taught by Smith with several different indicator substances which differ in terms of their melting temperatures being applied in each case in a form of frozen-solid drops in a row with respect to one another on a receiving cylinder of the cryogenic tube as taught by Cooperman. One would be motivated to make this combination in order to provide a user with an indication that not only the sample that once was frozen has thawed but also to what temperature or temperature range it thawed.  
	However, Smith as modified by Loeschner and Cooperman does not explicitly teach the in indicator substances being applied in rows and the indicator substances being arranged offset to one another in an axial direction of the cryogenic tube.
	Although, Smith as modified by Loeschner and Cooperman does not explicitly teach the in indicator substances being applied in rows and the indicator substances being arranged offset to one another in an axial direction of the cryogenic tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the indicator substances in rows and being arranged offset to one another in an axial direction of the cryogenic tube, since it has been held that rearranging parts of an invention involves only routine  skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to provide the indicator substances in this particular configuration in order for a user to easily identify to what temperature or temperature range the sample has thawed.  


Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Staerk et al. (US 5102233)
Regarding claim 5, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the indicator substance being applied in a predetermined arrangement onto the outer surface of the sample container, wherein the predetermined arrangement represents a number, a letter, a symbol, a marker and/or a structure.
Staerk teaches the indicator substance being applied in a predetermined arrangement (see arrangement of eyes (5,6,7) in Figures 3-5) onto the outer surface of the sample container (container) (20) (see Figure 15), wherein the predetermined arrangement represents a structure (design pattern) (see Figures 3 and 4 and column 1, lines 40-54, lines 60-67 and column 2, lines 40-53).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the frozen-solid indicator substance as taught by Smith with the indicator substance being applied in a predetermined arrangement onto the outer surface of the sample container, wherein the predetermined arrangement represents a structure as taught by Staerk.  One would be motivated to make this combination in order to eliminate any possibility of fraud, since renewed refreezing of the indicator substance does not result in returning the liquid to its original position.
Regarding claim 10, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the frozen-solid indicator substance comprising at least at a sub-region of a surface thereof a pattern.
Staerk teaches the frozen-solid indicator substance (indicator liquid) comprising at least at a sub-region (eyes) (5,6,7) of a surface thereof a pattern (see Figures 3 and 4 and column 1, lines 40-54, lines 60-67 and column 2, lines 40-53).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the frozen-solid indicator substance as taught by Smith with at least at a sub-region of a surface thereof a pattern as taught by Staerk.  One would be motivated to make this combination in order to eliminate any possibility of fraud, since renewed refreezing of the indicator substance does not result in returning the liquid to its original position.
Regarding claim 11, the prior combination teaches all the limitations of claim 10.
However, Smith as modified by Staerk does not explicitly teach the pattern or the surface structure being an engraved pattern.
Staerk teaches the pattern or the surface structure being an engraved pattern (the pattern being formed by cooling stamp (4)) (see Figures 3 and 4 and column 1, lines 40-54, lines 60-67 and column 2, lines 40-53) .
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the frozen-solid indicator substance as taught by the prior combination with the pattern or the surface structure being an engraved pattern as taught by Staerk.  One would be motivated to make this combination in order to eliminate any possibility of fraud, since renewed refreezing of the indicator substance does not result in returning the liquid to its original position.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Grabiner et al. (US 2012/01745412) (hereinafter Grabiner).
Regarding claim 12, Smith teaches a device for temperature monitoring of a cryopreserved biological sample, comprising a sample container according to claim 1, and further teaches that in operation, the frozen-solid indicator substance melts as to cause a color to appear on a wick which can be viewed by a user from outside the indicator apparatus (see paragraphs 0003, 0039-0044, 0061 and 0101).
However, Smith does not explicitly teach a measuring apparatus being formed to detect a change in configuration of the frozen-solid indicator substance, the change in configuration being at least one member selected from the group consisting of a change in form, a change in arrangement and a change in position.
Grabiner teaches teach a measuring apparatus (camera) (120,130) being formed to detect a change in configuration of the frozen-solid indicator substance (label) (100), the change in configuration being a change in form (color change) (see paragraphs 0008, 0019, 0052, 0062, 0067-0081, 0092-0097).  The camera being connected to a computer configured to analyze data capture by the computer (see paragraph 0062 and 0125).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Smith to comprise a measuring apparatus being formed to detect a change in configuration of the frozen-solid indicator substance, the change in configuration being at least one member selected from the group consisting of a change in form, a change in arrangement and a change in position as taught by Grabiner.  One would be motivated to make this combination in order to allow computerized processing of the indicator substance behavior.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Patel (US 2013/0068155) (hereinafter Patel).
Regarding claim 14, Smith teaches all the limitations of claim 13.
However, Smith does not explicitly teach prior to the applying of the indicator substance in the liquid state, the sample container is cooled to a temperature below the melting temperature of the indicator substance.
Patel teaches prior to the applying of the indicator substance (liquid diacetylene) in the liquid state, the sample container (frozen container) is cooled to a temperature below the melting temperature of the indicator substance (see paragraphs 0115-0116).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Smith by prior to the applying of the indicator substance in the liquid state, the sample container is cooled to a temperature below the melting temperature of the indicator substance as taught by Patel.  One would be motivated to make this combination in order to maintain the blood or blood products at cryogenic temperatures ensuring their viability. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Pieper et al (US 5152611) (hereinafter Pieper).
Regarding claim 15, Smith teaches all the limitations of claim 13.
However, Smith does not explicitly teach the indicator substance being applied in drop-form by a drop deposition device on the outer surface of the sample container.
It is very well known in the art to provide the indicator substance (temperature indicator) (5) being applied in drop-form (droplet) (5a) by a drop deposition device (spray/spraying) on the outer surface of the sample container as evidence by Pieper (see column 7, lines 4-19 and Figures 3-5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Smith by applying the indicator substance in drop-form by a drop deposition device on the outer surface of the sample container as taught by Pieper.  One would be motivated to make this combination in order to provide an alternative form of applying the indicator substance as known in the art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claim 18, Smith teaches all the limitations of claim 1.
However, Smith does not explicitly teach the indicator substance comprising at least one alcohol selected from the group consisting of octan-1-ol, nonan-1-ol, propane-1,2-diol, propane-1,3-diol, butane-1,2-diol, butane-1,3-diol, butane-2-ol, pentane-1,5-diol, pentan-1-ol, cyclopentanol, and benzyl alcohol as well as optionally at least one dye.
Although, Smith does not explicitly teach the indicator substance comprising at least one alcohol selected from the group consisting of octan-1-ol, nonan-1-ol, propane-1,2-diol, propane-1,3-diol, butane-1,2-diol, butane-1,3-diol, butane-2-ol, pentane-1,5-diol, pentan-1-ol, cyclopentanol, and benzyl alcohol as well as optionally at least one dye, the use of a particular material for the indicator substance, absent any criticality, is only considered to be “optimum” material that a person having ordinary skill in the art before the filing date of the claimed invention using routine experimentation would have found obvious to provide for the indicator substance since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 146. 
Regarding claim 19, the prior combination teaches all the limitations of claim 18.
However, Smith does not explicitly teach the dye being selected from the group consisting of triphenylmethane dyes, rhodamine dyes, azo dyes, phenazine dyes and phenothiazine dyes.
Although, Smith does not explicitly teach the dye being selected from the group consisting of triphenylmethane dyes, rhodamine dyes, azo dyes, phenazine dyes and phenothiazine dyes, the use of a particular material for the indicator substance, absent any criticality, is only considered to be “optimum” material that a person having ordinary skill in the art before the filing date of the claimed invention using routine experimentation would have found obvious to provide for the indicator substance since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 146.
Regarding claim 20, the prior combination teaches all the limitations of claim 18.
However Smith does not explicitly teach the indicator substance comprising at least two alcohol components selected from the group consisting of octan-1-ol, nonan-1-ol, propane-1,2-diol, propane-1,3-diol, butane-1,2-diol, butane-1,3-diol, butane-2-ol, pentane-1,5-diol, pentan-1-ol, cyclopentanol, and benzyl alcohol and/or the indicator substance comprises at least one dye selected from the group consisting of oil red, methyl red, brilliant green, rhodamine B, neutral red, and methylene blue.
Although, Smith does not explicitly teach the indicator substance comprising at least two alcohol components selected from the group consisting of octan-1-ol, nonan-1-ol, propane-1,2-diol, propane-1,3-diol, butane-1,2-diol, butane-1,3-diol, butane-2-ol, pentane-1,5-diol, pentan-1-ol, cyclopentanol, and benzyl alcohol and/or the indicator substance comprises at least one dye selected from the group consisting of oil red, methyl red, brilliant green, rhodamine B, neutral red, and methylene blue, the use of a particular material for the indicator substance, absent any criticality, is only considered to be “optimum” material that a person having ordinary skill in the art before the filing date of the claimed invention using routine experimentation would have found obvious to provide for the indicator substance since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 146.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the closest prior art Smith alone or in combination does not teach or render obvious the specific limitation of a) partial immersion of the sample container in a container filled with an indicator substance in the liquid state so that the indicator substance adheres to an outer side of the sample container at one point; b) positioning the sample container on a hollow form in such a manner that the indicator substance which adheres to the sample container fills out an embossment in an inner space of the hollow form; and c) after the indicator substance is frozen, removing the hollow form from the indicator substance frozen solid to the sample container of claim 16 when combined with the limitations of base claim 13.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claim 16 when combined with the limitations of the base claim 13. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/
Examiner, Art Unit 2855                                                                                                                                                                                           


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855